Citation Nr: 0934713	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death and if so, whether entitlement to service 
connection for the cause of the Veteran's death is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 
1978, which included a tour in the Republic of Vietnam, 
December 1967 to May 1968.  The Veteran was awarded the 
Combat Infantry Badge, Bronze Star with "V" Device, and the 
Purple Heart.   The Veteran died in July 1992.  The appellant 
is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appellant testified before the undersigned at a travel 
hearing at the RO in April 2009.  A transcript has been 
incorporated into the record. 

The Board notes that prior to his death, the Veteran 
submitted two claims that were apparently still pending upon 
his death.  In April 1991, he submitted a statement as a 
claim for "Agent Orange."  The RO responded with a May 1991 
letter informing him that the VA's Agent Orange regulations 
had been invalidated and until new regulations were put in 
place, claims such as his could not be processed.  The Board 
could not find any reference in the record to a continuation 
of the processing of this claim.  As well, in the days prior 
to his death, the Veteran submitted a July 1992 statement 
that plainly reads as a request to have the ratings of his 
service-connected disabilities increased as well as to be 
considered for a total rating based on individual 
unemployability.  Again, there is no document in the record 
indicating the further processing of this pending claim.  The 
Board directs the attention of the RO to these matters for 
appropriate action. 

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1999 the RO issued a rating decision denying 
service connection for the cause of the Veteran's death and 
the appellant did not appeal.

2.  The evidence added to the record since July 1999 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for the cause of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The July 1999 RO rating decision, which denied the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the July 1999 RO 
rating decision is new and material and the requirements to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 1999 the RO denied service connection for the cause 
of the Veteran's death, finding that his service-connected 
disabilities had not materially contributed to the Veteran's 
death and that it had not been shown the Veteran's cirrhosis 
of the liver was due to exposure to Agent Orange.  The 
appellant did not appeal and the RO rating decision became 
final.  

The appellant submitted the current claim by means of an 
August 2004 statement.  A final decision cannot be reopened 
and reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

While it appears that the RO addressed the cause of death 
claim on the merits, the preliminary question of whether any 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, regardless of the manner in 
which the RO characterized the issue, the initial question 
before the Board is whether new and material evidence has 
been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the July 1999 rating 
decision denying the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death 
consisted of the Veteran's service treatment records, which 
almost entirely spanned from 1968 to 1978; the Veteran's own 
1978 claim; August 1978 VA examinations of the Veteran; 
October 1978 rating decision; an April 1990 narrative summary 
from an Air Force Medical Center regarding the Veteran's 
hospitalization and treatment while an in-patient; assorted 
pages from the Veteran's personnel file; September 1991 
summary statement by Dr. P, after evaluating the Veteran; an 
April 1992 letter from a treating physician of the Veteran 
regarding his then condition; the Veteran's July 1992 death 
certificate; the February 1993 Social Security Administration 
disability determination for the deceased Veteran (without 
supporting medical records); a November 1998 statement by the 
appellant's representative; testing and lab results dated 
July 1992 from the private hospital in which the Veteran 
died, and a Death Summary July 1992 narrative, from the same 
private hospital.

The July 1999 RO rating decision denied a grant of service 
connection finding that while the Veteran was service 
connected in his lifetime for a gunshot wound, nerve damage, 
and hearing loss, the evidence presented did not establish 
his service-connected disabilities hastened or caused his 
death nor did the evidence establish a relationship between 
the Veteran's cirrhosis of the liver and any exposure to 
Agent Orange.             

Since the July 1999 RO rating decision, the evidence consists 
of: a December 2005 statement by the physician who attended 
to the Veteran at his passing and who signed the death 
certificate; May 2007 statement by the appellant; a 
photocopied page from a book; Purple Heart transmittal cover 
letter; March 1990 liver biopsy report; e-mail statements 
from follow soldiers remembering the Veteran; January 2008 
Order awarding Purple Heart to Veteran; and a January 2007 
letter from a fellow soldier regarding the Veteran's combat 
injury.    

The December 2005 statement, from the private physician who 
treated the Veteran immediately prior to his death, linked 
the Veteran's hepatitis to his death-inducing liver and 
kidney failure and opined that a blood transfusion was a 
likely source of exposure to the viral infection.  This 
physician statement, linking the cause of the Veteran's death 
to events in service, is evidence not previously before 
agency decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
July 1999 RO rating decision.  As such, it is "new" as 
contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the Veteran's death was 
either caused by a service-connected disability (residuals of 
a gunshot wound) or materially contributed to by an incident 
in service, the opinion statement relates to an unestablished 
fact necessary to substantiate the claim and is found to 
raise a reasonable possibility of substantiating the claim.  
For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death is reopened.  The claim will be addressed 
further in the REMAND portion of the decision, below.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened and the appeal is granted only to 
that extent.   




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The Veteran died in July 1992.  His death certificate listed 
the cause of the Veteran's death as hepatic coma, as due to 
liver cirrhosis, with COPD as a significant condition that 
contributed to death.

By an October 1978 rating decision, the Veteran's service-
connected disabilities were residuals from a gunshot wound 
(GSW), right leg involving muscle group XV, moderate, which 
was evaluated at 10 percent; injury, perneal nerve, right 
leg, postoperative, which was evaluated at 10 percent; and 
high frequency hearing loss, which had a noncompensable 
rating.  

The appellant claims the Veteran had contracted Hepatitis C 
from a blood transfusion, while being treated for the gunshot 
wound, and that this Hepatitis C caused or contributed to his 
death.   See appellant's Statements.

Upon review of the claims file the Board notes that the 
appellant was never provided notice as to what disabilities 
the Veteran had been awarded service connection.  While the 
Board is mindful that the United States Court of Appeals for 
Veterans Claims' (Court) decision Hupp v. Nicholson, 21 Vet 
App. 342 (2007), was not issued until well after the 
appellant had submitted her substantive appeal, the Board 
notes that even during the processing of her claim seeking 
service connection for the cause of the Veteran's death, 
there was no articulation of the Veteran's service-connected 
disabilities and the appellant submitted considerable 
evidence to demonstrate that he had been injured, at all, in 
addition to that evidence bearing on the severity of his 
wound and need for medical treatment.  The Board finds that 
the appellant was not have been informed of the requirements 
set forth in Hupp; thus, additional development is needed.  

The Veteran's service treatment records, on an outpatient 
basis, are incomplete and after attempts by the RO, were 
determined to be unavailable.  See September 2008 Formal 
Finding.  However, insufficient effort was made to locate in-
patient, hospital service treatment records.  Deriving 
locations and dates from the Veteran's personnel records and 
the DD-214's of record, another attempt must be made to find 
in-patient, hospital records that may shed light on the 
treatment he received for his gun shot wound and any possible 
diagnosis of hepatitis.

The private treatment records dated 1990 in the record stated 
that the Veteran received out-patient and in-patient medical 
care at the US Air Force Hospital on Wright Patterson Air 
Force Base, Ohio, beginning February 1990 to (at least) 
September 1991.  These records have not been requested and 
only summaries of a hospitalization are in the record.  Every 
attempt should be made to obtain the treatment records 
themselves, especially pertaining to the Veteran's liver 
cirrhosis, his chronic hepatitis diagnosis, and, potentially, 
treatment for his already service-connected disabilities.  

As well, the April 1992 statement from Dr. H indicated the 
Veteran was a patient of hers and that he was being 
"followed" on either an out-patient or in-patient basis at 
the Ireland Army Hospital on Fort Knox, Kentucky.  While a 
request for records was made and is of record for 1968 to 
1978, there is no request of record, that received a clear 
response, for the Veteran's post-service years, especially 
1992, the year he submitted a claim for an increased rating 
of his service-connected disabilities and the year he died.  
A February 1999 response from the Ireland Army Hospital 
suggested any such records for the Veteran may have been 
retired to the NPRC.  Every effort should be made to obtain 
those records upon remand. 

The Board notes the February 1993 Social Security disability 
determination, that was ultimately favorable to the Veteran, 
is of record; however there are no supporting medical reports 
or evaluations, only the determination itself.  Every attempt 
should be made to obtain the supporting medical reports, 
which would be contemporaneous to the Veteran's two claims 
that were pending at his death.

Finally, the appellant was informed after RO adjudication of 
her claims, that the Veteran's cirrhosis of the liver did not 
meet the regulatory presumption of service connection.  
However the Board notes that service connection still may be 
established directly if a medical condition does not carry 
regulatory presumption.  When a Veteran is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  38 
C.F.R. § 3.303(d) (2008).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Upon the receipt of more medical records 
for the Veteran, the appellant's claim must be readjudicated.

The Board notes that after its review of the record, no 
diagnosis of Hepatitis C was apparent, despite the RO's 
assertion in the June 2008 Supplement Statement of the Case.  
The Board finds that the appellant meets the criteria for a 
medical opinion to clarify both the nature and etiology of 
the claimed disabilities and cause of death.  See 38 U.S.C.A. 
§ 5103A (West 2002); see also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  The Court 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the appellant has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008), including: (1) a statement of the 
disabilities for which a Veteran was 
service-connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the claim based on a previously service-
connected condition, and (3) an 
explanation of the evidence and 
information required to substantiate the 
claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  Request from NPRC the Veteran's in-
patient/hospital service treatment 
records, specifically for hospitalization 
or surgeries in May 1968 at MHD 106th 
General Hospital, possibly in Japan, and 
in May 1968 from MHD Fort Carson, 
Colorado.  If these records cannot be 
obtained or found, so inform the appellant 
and document any negative reply for the 
record

3.  Request from NPRC the Veteran's in-
patient/hospital and outpatient treatment 
records, for medical treatment as a 
retiree, for the Veteran from February 
1978 to July 1992 at Ireland Army 
Hospital, Fort Knox.  If these records 
cannot be obtained or found, so inform the 
appellant and document any negative reply 
for the record.

4.  Request from NPRC the Veteran's in-
patient/hospital and outpatient treatment 
records, for the Veteran as a retiree, at 
the USAF Medical Center at Wright-
Patterson Air Force Base, Ohio, from 
approximately February 1990 to 
approximately September 1991.  If these 
records cannot be obtained or found, so 
inform the appellant and document any 
negative reply for the record

5.  Request the Veteran's complete Social 
Security Disability application file, to 
include any supporting medical reports and 
evaluations.  The February 1993 
determination that was favorable to the 
Veteran is already of record.  If these 
records cannot be obtained or found, so 
inform the appellant and document any 
negative reply for the record.  

6.  Upon receipt of additional treatment 
records of the Veteran, transfer the 
claims file to an infectious diseases or 
another appropriate examiner for an 
opinion.  The examiner should be provided 
a copy of this remand together with the 
Veteran's entire claims folder, and the 
examiner is asked to indicate that the 
claims folder has been reviewed in 
conjunction with preparation of an 
opinion.  

Following this review of the claims file, 
and in particular the December 2005 
private physician's opinion, the April 
1990 Wright-Patterson USAF Hospital 
summary, the September 1991 attending 
physician statement, and the April 1992 
treating physician statement, the July 
1992 private laboratory "Hepatitis 
Comphrens Pro", the July 1992 Death 
Summary, and the description of the 
Veteran's post-service life in the 
February 1993 Social Security disability 
determination, the examiner is asked to 
state whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability or more) that: 

(a) The Veteran's May 1968 combat injury 
to the leg was of such severity, given the 
medical procedures of the day, that any 
surgery or treatment may have included a 
blood transfusion; 

(b) The Veteran contracted or was found to 
have Hepatitis C;

(c) The Veteran's "chronic active 
hepatitis" is causally related to active 
service;

(d) The Veteran's "chronic active 
hepatitis" materially contributed to his 
death.  

(e) The examiner should opine whether it 
is at least as likely as not that the 
Veteran's death is related to service, or 
the Veteran's service-connected residuals 
of a gunshot wound primarily caused or 
substantially or materially combined to 
cause, or aided or lent assistance to the 
production of death.  

The examiner is asked to provide a 
complete rationale for any opinion 
reached.

7. Readjudicate the appellant's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


